Exhibit 10.3

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”), dated __________, 20__, is entered
into by and among GARNERO GROUP ACQUISITION COMPANY, a Cayman Islands company
(“GGAC”), __________ and __________, acting as the Committee (as such term is
defined in the Investment Agreement (as defined below)), ALVARO JABUR MALUF
JUNIOR, acting as the representative (the “Representative”) of the Controlling
Persons and the Optionholders (as such terms are defined in that Investment
Agreement), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent (the
“Escrow Agent”). Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to them in the Investment Agreement.

 

WHEREAS, GGAC, Q1 Comercial de Roupas S.A. (the “Company”), the Controlling
Persons and the Optionholders (collectively, the “Owners” and together with
their permitted transferees, the “Owner Parties”) have entered into that certain
First Amended and Restated Investment Agreement, dated as of December 17, 2015
(the “Investment Agreement”), pursuant to which the Owners have contributed to
GGAC all of the outstanding ordinary shares of the Company in exchange for
certain ordinary shares, par value $0.0001 per share, of GGAC (“GGAC Ordinary
Shares”).

 

WHEREAS, pursuant to the Investment Agreement, GGAC is to be indemnified in
certain respects by the Owners.

 

WHEREAS, the parties desire to establish an escrow fund as collateral security
for the foregoing obligations, subject to the terms and conditions set forth
herein.

 

The parties agree as follows:

 

1.           (a)        Concurrently with the execution hereof, an aggregate of
two hundred thousand (200,000) GGAC Ordinary Shares issued to the Owners at the
Closing pursuant to the Investment Agreement, registered in the name of and
allocated among the Owners in the amounts set forth on Schedule A attached
hereto, together with two (2) instruments of assignment executed in blank by
each such Owner, shall be delivered to the Escrow Agent to be held in escrow
pursuant to the terms of this Agreement. The GGAC Ordinary Shares so delivered
by the Owners to the Escrow Agent are herein referred to in the aggregate as the
“Escrow Fund.” The Escrow Agent shall maintain a separate account for each
Owner’s, and, subsequent to any transfer permitted pursuant to Section 1(d)
hereof, each Owner Party’s, portion of the Escrow Fund.

 

(a)        The parties hereto hereby appoint the Escrow Agent to act, and the
Escrow Agent hereby agrees to act, as escrow agent and to hold, safeguard and
disburse the Escrow Fund pursuant to the terms and conditions hereof. It shall
treat the Escrow Fund as a trust fund in accordance with the terms of this
Agreement and not as the property of GGAC. The Escrow Agent’s duties hereunder
shall terminate upon its distribution of the entire Escrow Fund in accordance
with this Agreement.

 



 -1- 

 

 

(b)        Except as herein provided, the Owners shall retain all of their
rights as shareholders of GGAC with respect to the GGAC Ordinary Shares
constituting the Escrow Fund during the period the Escrow Fund is held by the
Escrow Agent (the “Escrow Period”), including, without limitation, the right to
vote their GGAC Ordinary Shares included in the Escrow Fund.

 

(c)         During the Escrow Period, all dividends payable in cash, shares
(except as provided in the following sentence) or other non-cash property with
respect to the GGAC Ordinary Shares included in the Escrow Fund shall be paid to
the Owners. Notwithstanding the foregoing, if after the date hereof, the number
of outstanding GGAC Ordinary Shares is increased by a share dividend payable
without any further consideration in GGAC Ordinary Shares, or by a split up of
the GGAC Ordinary Shares, or other similar event, then all such GGAC Ordinary
Shares issued in respect of the GGAC Ordinary Shares then comprising the Escrow
Fund as a result of such action (“Dividend Shares”) shall be delivered to the
Escrow Agent to hold in accordance with the terms hereof. As used herein, the
term “Escrow Fund” shall be deemed to include the Dividends Shares distributed
thereon, if any.

 

(d)        During the Escrow Period, no sale, transfer or other disposition,
including any pledge or grant of a security interest, may be made of any or all
of the GGAC Ordinary Shares in the Escrow Fund, unless the transferee agrees in
writing to be bound by the terms and conditions of the applicable provisions of
the Investment Agreement and to appoint the Representative to take any and all
actions and make any decisions required or permitted to be taken on the behalf
of the transferee under the Investment Agreement and this Agreement. In
connection with and as a condition to each such transfer, the transferee shall
deliver to the Escrow Agent an instrument of assignment executed by the
transferring Owner Party, or where applicable, an order of a court of competent
jurisdiction, evidencing the transfer of shares to the transferee, together with
two (2) instruments of assignment executed in blank by the transferee, with
respect to the shares transferred to the transferee. Upon receipt of such
documents, the Escrow Agent shall deliver to GGAC’s transfer agent the
instrument of assignment executed by the transferring Owner Party, and shall
request that transfer agent transfer the shares to the transferee. GGAC, the
transferring Owner Party and the transferee shall cooperate in all respects with
the Escrow Agent in documenting each such transfer and in effectuating the
result intended to be accomplished thereby.

 

2.           (a)        GGAC, acting through the Committee, may make a claim for
indemnification pursuant to the Investment Agreement (“Indemnification Claim”)
against the Escrow Fund by giving notice (a “Notice”) to the Representative (the
party against whom a claim is being made, the “Indemnifying Party”), with a copy
to the Escrow Agent, specifying (i) the provision contained in the Investment
Agreement which it asserts has been breached or otherwise entitles such party to
indemnification, (ii) in reasonable detail, the nature and dollar amount of any
Indemnification Claim, and (iii) whether the Indemnification Claim results from
a Third Party Claim. Furthermore, if the Indemnification Claim results from a
Third Party Claim, the Notice shall specify whether the Loss may be covered (in
whole or in part) under any insurance and the estimated amount of such Loss
which may be covered under such insurance. The party giving Notice (the
“Claimant”) also shall deliver to the Escrow Agent (with a copy to the
Indemnifying Party), concurrently with its delivery to the Escrow Agent of the
Notice, a certification as to the date on which the Notice was delivered to the
Indemnifying Party.

 



 -2- 

 

 

(b)        If the Indemnifying Party shall give a notice to the Claimant (with a
copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in the Claimant’s certification) by the
Indemnifying Party of a copy of the Notice, disputing whether the
Indemnification Claim is indemnifiable under the Investment Agreement, the
Committee and the Representative shall attempt to resolve such dispute by
voluntary settlement as provided in Section 2(c) below. If no Counter Notice
with respect to an Indemnification Claim is received by the Escrow Agent from
the Indemnifying Party within such 30-day period, the Indemnification Claim
shall be deemed to be an Established Claim (as hereinafter defined) for purposes
of this Agreement.

 

(c)         If the Indemnifying Party delivers a Counter Notice to the Claimant
and the Escrow Agent, the Committee and the Representative shall, during the
period of 60 days following the delivery of such Counter Notice or such greater
period of time as the parties may agree to in writing (with a copy to the Escrow
Agent), attempt in good faith to resolve the dispute with respect to which the
Counter Notice was given. If the Committee and the Representative shall reach a
settlement with respect to any such dispute, they shall jointly deliver written
notice of such settlement to the Escrow Agent specifying the terms thereof. If
the Committee and the Representative shall be unable to reach a settlement with
respect to a dispute, such dispute shall be resolved by arbitration pursuant to
Section 2(d) below.

 

(d)        If the Committee and the Representative cannot resolve a dispute
prior to expiration of the 60-day period referred to in Section 2(c) above (or
such longer period as the parties may have agreed to in writing), then such
dispute shall be submitted (and either party may submit such dispute) for
resolution in accordance with Section 8.

 

(e)         As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
Section 2(b) above, (ii) Indemnification Claim resolved in favor of a Claimant
by settlement and joint delivery of notice to the Escrow Agent pursuant to
Section 2(c) above, resulting in a dollar award to the Claimant, or (iii)
Indemnification Claim sustained by a final determination of an arbitration panel
in accordance with Section 8 (after exhaustion of any appeals to a court of
competent jurisdiction or expiration of the time period for filing any such
appeal); provided that, notwithstanding anything herein, no Indemnification
Claim by GGAC shall become an Established Claim (x) unless the indemnifiable
Losses with respect to such Indemnification Claim exceed $30,000 (the “De
Minimis Amount”) and (y) unless and until the aggregate amount of
indemnification Losses exceeds the Deductible, in which event the full amount of
such Established Claim(s) shall be payable, in each case, with respect to
Indemnification Claims subject to such limitations pursuant to the terms of the
Investment Agreement.

 

(f)         (i)          Promptly after an Indemnification Claim becomes an
Established Claim, the Committee shall deliver a Claim Certification &
Instructions in accordance with Section 3(b) below directing the Escrow Agent to
pay to the Claimant, and the Escrow Agent promptly shall pay from the Escrow
Fund to the Claimant in accordance with the procedures set forth in Section 3(b)
below, a whole number of shares (as calculated pursuant to Section 2(f)(ii)
below) representing the dollar amount (as rounded pursuant to Section 2(f)(ii)
below) of the Established Claim (or, if at such time there remains in the Escrow
Fund less than the full amount so payable, the full amount remaining in the
Escrow Fund).

 



 -3- 

 

 

(ii)         Payment to GGAC of an Established Claim shall be made from Escrow
Shares on a pro rata basis in whole, not fractional, shares, as rounded pursuant
to the following sentence, from the accounts maintained on behalf of each Owner
Party. For purposes of each indemnification payment, (x) such shares shall be
valued at the “Fair Market Value” (as defined below) and (y) to the extent that
an Owner Party’s pro rata portion of an Established Claim which is payable after
taking into account the Deductible and the De Minimis Amount results in a
fractional number of GGAC Ordinary Shares, any fraction of such GGAC Ordinary
Share that is less than one half of a share will be rounded down to the next
whole share and any fraction of such GGAC Ordinary Share that is equal to or
more than one half of a share will be rounded up to the next whole share.
However, in no event shall the Escrow Agent be required to calculate Fair Market
Value or make a determination of the number of shares to be delivered or
released in satisfaction of any Established Claim; rather, such calculation
shall be included in and made part of the Claim Certification & Instructions.
The Escrow Agent shall transfer out of the Escrow Fund that number of GGAC
Ordinary Shares necessary to satisfy each Established Claim (after taking into
account the Deductible and the De Minimis Amount), as set out in the Claim
Certification & Instructions. Any dispute between the Committee and the
Representative concerning the calculation of Fair Market Value or the number of
shares necessary to satisfy any Established Claim, or any other dispute
regarding a Claim Certification & Instructions, shall be resolved between the
Committee and the Representative in accordance with the procedures specified in
Section 2(d) above, and shall not involve the Escrow Agent. Each transfer of
shares in satisfaction of an Established Claim shall be made by the Escrow Agent
delivering to the Claimant GGAC Ordinary Shares held in each Owner Party’s
account evidencing not less than such Owner Party’s pro rata portion of the
aggregate number of shares specified in the Claim Certification & Instructions,
by delivery to GGAC’s transfer agent of instruments of assignment completed by
the Escrow Agent in accordance with instructions included in the Claim
Certification & Instructions. The parties hereto (other than the Escrow Agent)
agree that the foregoing right to make payments of Established Claims in GGAC
Ordinary Shares may be made notwithstanding any other agreements restricting or
limiting the ability of any Owner Party to sell any GGAC Ordinary Shares or
otherwise. The Committee and the Representative shall be required to exercise
utmost good faith in all matters relating to the preparation and delivery of the
Claim Certification & Instructions and Pending Claim Objection Notice, as
applicable. As used herein, “Fair Market Value” means the average reported
closing price for the GGAC Ordinary Shares on Nasdaq for the thirty trading days
ending on the last trading day prior to (x) the day the Established Claim is
paid with respect to Indemnification Claims paid on or before the Escrow
Termination Date and (y) the Escrow Termination Date with respect to shares
constituting the Pending Claims Reserve (as hereinafter defined), as applicable.

 

(iii)       Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, the Owner Parties shall
have the right but not the obligation to substitute for the Escrow Shares that
otherwise would be paid in satisfaction of such claim (the “Claim Shares”), cash
in an amount equal to the Fair Market Value of the Claim Shares (“Substituted
Cash”). In such event, within the ten (10) day objection period following
delivery of the Claim Certification & Instructions, (i) the Representative shall
deliver a written notice to the Escrow Agent (with a copy to the Committee)
describing the substitution of Substituted Cash for the Claim Shares, and (ii)
substantially contemporaneously with the delivery of such notice, the Owner
Parties shall cause currently available funds to be delivered to the Escrow
Agent in an amount equal to the Substituted Cash. Upon receipt of such notice
and Substituted Cash, the Escrow Agent shall (y) in payment of the Established
Claim described in the Claim Certification & Instructions, deliver the
Substituted Cash to GGAC in lieu of the Claim Shares, and (z) cause the Claim
Shares to be returned to the Owners.

 



 -4- 

 

 

(g)        To the extent an Indemnification Claim exceeds the Escrow Fund or in
the event the Escrow Fund has been exhausted, GGAC may seek indemnification for
such excess amount or such claim, as applicable, pursuant to and subject to the
terms of the Investment Agreement.

 

3.           (a)        On the Basic Indemnity Escrow Termination Date, upon the
Escrow Agent’s receipt of a notice jointly delivered by the Representative and
the Committee (a “Joint Notice”), the Escrow Agent shall (i) continue to hold in
accordance with the instructions in the Joint Notice (A) the number of shares in
the Pending Claims Reserve allocated to such Owner Party’s account, with respect
to Indemnification Claims pursuant to which Notices have been received but which
have not been resolved pursuant to Section 2 hereof or in respect of which the
Escrow Agent has not been notified of, and received a copy of, a final
determination of an arbitration panel in accordance with Section 8 (after
exhaustion of any appeals to a court of competent jurisdiction or expiration of
the time period for filing any such appeal), as the case may be (in either case,
“Pending Claims”), and which, if resolved or finally determined in favor of a
Claimant, would result in a payment to Claimant, having a Fair Market Value
equal to the dollar amount for which indemnification is sought in such
Indemnification Claim, allocated pro rata from the account maintained on behalf
of each Owner Party, and (B) the remaining Tax Indemnity Shares allocated to
such Owner Party’s account, and (ii) distribute and deliver to each Owner Party,
the remainder of the GGAC Ordinary Shares then in such Owner Party’s account in
the Escrow Fund, if any, as instructed in the Joint Notice. The Committee and
the Representative shall certify to the Escrow Agent the Fair Market Value to be
used in calculating the Pending Claims Reserve and the number of GGAC Ordinary
Shares to be retained therefor.

 

(b)        At any time and from time to time, if any Pending Claim becomes an
Established Claim, the Committee shall deliver to the Escrow Agent (with a copy
to the Representative) a certification by the Committee that such Pending Claim
has become an Established Claim and instructions (a “Claim Certification &
Instructions”) directing the Escrow Agent to deliver to the Claimant the number
of shares in the Pending Claims Reserve in respect thereof determined in
accordance with Section 2(f) above and to deliver to each Owner Party the
remaining shares in the Pending Claims Reserve allocated to such Pending Claim,
all as specified in such notice. If, within ten (10) days following the date of
receipt of the Claim Certification & Instructions, the Representative delivers
to the Escrow Agent (with a copy to the Committee) written notice disputing such
Claim Certification & Instructions (a “Pending Claim Objection Notice”), then
the Committee and the Representative shall attempt in good faith to resolve such
dispute by voluntary settlement within fifteen (15) days following the delivery
of such Pending Claim Objection Notice and shall follow the procedures set forth
in the last two sentences of Section 2(c) above. If no Pending Claim Objection
Notice is received by the Escrow Agent from the Representative within such ten
(10) day period, then the Escrow Agent shall distribute the shares in the
Pending Claims Reserve pursuant to the Claim Certification & Instructions. If
any Pending Claim is resolved against GGAC, the Representative shall deliver to
the Escrow Agent (with a copy to the Committee) a certification by the
Representative that such Pending Claim has been resolved against GGAC and
instructions directing the Escrow Agent to pay to each Owner Party its pro rata
portion of the number of shares allocated to such Pending Claim in the Pending
Claims Reserve, except to the extent any such shares constitute Tax Indemnity
Shares. If, within ten (10) days following the date of receipt of the
Representative’s certification and instructions, the Committee delivers to the
Escrow Agent (with a copy to the Representative) a Pending Claim Objection
Notice, then the Committee and the Representative shall attempt in good faith to
resolve such dispute by voluntary settlement within fifteen (15) days following
the delivery of such Pending Claim Objection Notice and shall follow the
procedures set forth in the last two sentences of Section 2(c) above. If no
Pending Claim Objection Notice is received by the Escrow Agent from the
Committee within such ten (10) day period, then the Escrow Agent shall
distribute the shares to the Owner Parties pursuant to the certification and
instructions provided by the Representative.

 



 -5- 

 

 

(c)        On the Tax Indemnity Escrow Termination Date, upon receipt of
instructions from, and a certification by, the Representative (a “Release
Certification & Instructions”) (which shall be delivered by the Representative
to the Escrow Agent (with a copy to the Committee)), certifying as to the date
on which the Company delivered to GGAC its 2017 audited financial statements,
the Escrow Agent shall distribute and deliver to each Owner Party the GGAC
Ordinary Shares then in such Owner Party’s account in the Escrow Fund that are
Tax Indemnity Shares as instructed in the Release Certification & Instructions
other than Tax Indemnity Shares in the Pending Claims Reserve; provided,
however, that if, within ten (10) days of the Committee’s receipt of a copy of
the Release Certification & Instructions, the Committee delivers a written
objection to such Release Certification & Instructions (a “Release Objection
Notice”) to the Escrow Agent (with a copy to the Representative), the Committee
and the Representative shall attempt in good faith to resolve such dispute by
voluntary settlement as provided in Section 3(e) below; and provided, further,
that the Escrow Agent shall not make any distributions under this Section 3(b)
until expiration of the ten (10) day objection period for which no Release
Objection Notice has been delivered. Thereafter, if any Pending Claim becomes an
Established Claim or is resolved or finally determined against GGAC, the parties
hereto shall follow the Pending Claim procedures set forth in Section 3(b)
above.

 

(d)        As used herein, the “Pending Claims Reserve” shall mean, at the time
any such determination is made, that number of GGAC Ordinary Shares in the
Escrow Fund having a Fair Market Value equal to the sum of the aggregate dollar
amounts claimed to be due with respect to all Pending Claims.

 

(e)        If the Committee delivers a Release Objection Notice to the Escrow
Agent pursuant to Section 3(c) above, the Committee and the Representative shall
promptly attempt in good faith to resolve the dispute with respect to which such
Release Objection Notice was given. If the Committee and the Representative
shall reach a settlement on such dispute, they shall jointly deliver notice of
such agreement to the Escrow Agent. If the Committee and the Representative
shall be unable to reach agreement with respect to a dispute within five (5)
Business Days of the Representative’s receipt of a copy of the Release Objection
Notice, then the dispute shall be submitted (and either party may submit such
dispute) for resolution in accordance with Section 8.

 

4.           The Escrow Agent, the Committee and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to GGAC and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.

 



 -6- 

 

 

5.           (a)        The Escrow Agent undertakes to perform only such duties
as are expressly set forth herein. It is understood that the Escrow Agent is not
a trustee or fiduciary and is acting hereunder merely in a ministerial capacity.

 

(b)        The Escrow Agent shall not be liable for any action taken or omitted
by it in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent in good faith to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

(c)        The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to GGAC or release of GGAC Ordinary Shares to the Owners,
in each case, pursuant to the terms of this Agreement or, if a notice is
disputed, the settlement with respect to any such dispute, whether by virtue of
joint resolution or determination of an arbitration panel or a court of
competent jurisdiction, is to pay or release, after the conditions for payment
set forth herein have been met, to GGAC or the Owners, as applicable, the amount
specified in such notice, and the Escrow Agent shall have no duty to determine
the validity, authenticity or enforceability of any specification or
certification made in such notice.

 

(d)        The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

 

(e)        The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Committee and the Representative. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may petition any court of competent jurisdiction for the appointment of a
successor escrow agent or for other appropriate relief, and deposit the Escrow
Fund with such successor escrow agent appointed thereby.

 



 -7- 

 

 

(f)         The Escrow Agent shall be indemnified and held harmless by GGAC from
and against any expenses, including counsel fees and disbursements, or loss
actually incurred by the Escrow Agent in connection with any action, suit or
other proceeding involving any claim which in any way, directly or indirectly,
arises out of or relates to this Agreement, the services of the Escrow Agent
hereunder, or the Escrow Fund held by it hereunder, other than (i) expenses or
losses finally determined by a court of competent jurisdiction to be
attributable to the gross negligence or willful misconduct of the Escrow Agent
or (ii) any settlement entered into by the Escrow Agent without GGAC’s written
consent, which shall not be unreasonably withheld. Promptly after the receipt by
the Escrow Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent shall notify the other parties
hereto in writing. In the event of the receipt of such notice, the Escrow Agent,
in its sole discretion, may commence an action in the nature of interpleader in
the any state or federal court located in New York County, State of New York.

 

(g)        The Escrow Agent shall be entitled to reasonable compensation from
GGAC for all services rendered by it hereunder or set forth on Schedule B
attached hereto. The Escrow Agent shall also be entitled to reimbursement from
GGAC for all reasonable, documented out-of pocket expenses paid or incurred by
it in the administration of its duties hereunder including, but not limited to,
all counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

(h)        From time to time on and after the date hereof, GGAC, the Committee
and the Representative shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

(i)         Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

6.           This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Investment Agreement.

 

7.           This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives shall be governed by and construed in accordance with the law of
New York applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by GGAC,
the Committee, the Representative and the Escrow Agent.

 

8.           All disputes arising under this Agreement between GGAC, the
Committee and/or the Representative, including a dispute arising from a party’s
failure or refusal to sign a Joint Notice, shall be handled in accordance with
Section 10.12 of the Investment Agreement.

 



 -8- 

 

 

9.           All notices and other communications under this Agreement shall be
made in accordance with section 10.1 of the Investment Agreement to the
respective parties as follows:

 

  A. If to GGAC, to it at:

  

Garnero Group Acquisition Company

Av. Brig. Faria Lima

1485 – 19 Andar

Brasilinvest Plaza, CEP 01452-002

São Paulo, Brasil

Attention: Mario Garnero

Telephone: (55) 1130947970

Telecopy: (55) 1138167471

E-mail: mg@garnerogroup.com

 

or to the Committee, to it at:

 

Mario Garnero

Av. Brig. Faria Lima

1485 – 19 Andar

Brasilinvest Plaza, CEP 01452-002

São Paulo, Brasil

Telephone: (55) 1130947970

Telecopy: (55) 1138167471

E-mail: mg@garnerogroup.com

 

in each case, with a copy to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-1901

Attention: David Alan Miller, Esq.

Telephone: 212-818-8880

Telecopier No.: 212-818-8881

E-mail: dmiller@graubard.com

 

B.If to the Owners, to each at the address listed on Schedule A hereto, or to
the Representative, to it at:

 

Alvaro Jabur Maluf Junior

Rua São Tomé 119, 3 Andar, Vila Olímpia

São Paulo-SP

Telephone: 55 11 3048 0701

Telecopy: 55 11 3048 0701

E-mail: alvaro@grupocolombo.com.br

 



 -9- 

 

 

in each case, with a copy to:

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173-1922

Attention: Robert Cohen, Esq. and Meir A. Lewittes, Esq.

Telephone: (212) 547- 5885 / (212) 547- 5351

Telecopy: (212) 547 5444

E-mail: rcohen@mwe.com / mlewittes@mwe.com

 

  C. If to the Escrow Agent, to it at:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind

Telephone:
Telecopy: 212-509-5150

E-mail:

 

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

 

10.         (a)        If this Agreement requires a party to deliver any notice
or other document, and such party refuses to do so, the matter shall be
submitted for resolution in accordance with Section 8 of this Agreement.

 

(b)        All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered and, if
applicable, shall clearly specify the aggregate dollar amount due and number of
GGAC Ordinary Shares payable to GGAC.

 

(c)        This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.

 

[Signatures are on following page]

 



 -10- 

 

  

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

  GGAC:         GARNERO GROUP ACQUISITION COMPANY         By:     Name:    
Title:           COMMITTEE:                         ESCROW AGENT:        
CONTINENTAL STOCK TRANSFER & TRUST COMPANY     By:     Name:     Title:        
  REPRESENTATIVE:             Alvaro Jabur Maluf Junior



 

[Signature Page to Escrow Agreement]

 



 

 

 

SCHEDULE A

 

ESCROW SHARES ALLOCATION

 

Name  Address 

No. of



Escrow Shares

  Alvaro Jabur Maluf, Junior  Rua São Tomé 119, 3º Andar, Vila Olímpia, CEP
04551-080, São Paulo-SP   91,000            Paulo Jabur Maluf  Rua São Tomé 119,
3º Andar, Vila Olímpia, CEP 04551-080, São Paulo-SP   91,000            Thiago
Chaves Ribeiro  Rua São Tomé 119, 3º Andar, Vila Olímpia, CEP 04551-080, São
Paulo-SP   7,200            Denis Nieto Piovezan  Rua São Tomé 119, 3º Andar,
Vila Olímpia, CEP 04551-080, São Paulo-SP   9,000            Marina Balaban
Spiero  Rua São Tomé 119, 3º Andar, Vila Olímpia, CEP 04551-080, São Paulo-SP 
 1,800  Total      200,000 

 



 

 

 

SCHEDULE B

 

ESCROW AGENT COMPENSATION

 

 

 

 

 

 

 

[To Come]

 

 

 



 

 